DETAILED ACTION
The following RESTRICTION requirement is in response to application 16/560,414 filed on 09/04/2019. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 Claims 1-12 are drawn to a method for analyzing a plurality of projects, determining probabilities regarding completing projects, and selecting a subset of projects based on cumulative values of the determined probabilities, classified in in CPC G06Q10/06313 {Resource planning in a project environment}
 Claims 13-14 drawn to a method for comparing and determining cumulative values and discount factors for a plurality of projects to create an adjusted value, and selecting a subset of projects based on the adjusted values, classified in CPC G06Q10/06313 {Resource planning in a project environment}
 Claims 15-20, drawn to a system for extracting features from parameters regarding a plurality of projects, determine probabilities regarding modifying project end dates, and providing a risk measure based on the calculations, classified in CPC G06Q10/06313 {Resource planning in a project environment}
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP 806.05(d). In the instant case:
Invention I has a separate utility of calculating  project end dates and selecting projects based on these probabilities which is distinct from Invention II which has a separate utility of assigning values to projects and calculating a discount factor for the projects and determining a loss of value. Inventions I and II are usable together in that the loss values of Invention II may be used in combination with the projected end dates of Invention I as an additional factor when selecting projects, however, both Inventions I and II are distinct and separately usable in performing their described functions, i.e. determining probabilities regarding completion dates selecting projects based on these probabilities and determining loss of value regarding completion dates and selecting  Furthermore, although Inventions I and II are classified in the same sub-class as identified above, Inventions I and II would require separate and distinct search strings, e.g. Invention I requires a search for a method which compares probabilities of projects based on expected completion dates and selects projects while Invention II requires a search for a method which calculates discount factors representing loss of value and selects projects. Invention I is distinct from Invention III which has a separate utility in determining risk values based on extracted features of projects. Inventions I and III are disclosed as usable together in that the risk values of Invention III could be utilized in the selection of a subset of projects, however, both Inventions I and III are distinct and separately usable in performing their described functions, i.e. selecting projects based on completion probabilities and calculating probabilities to determine risk values from extracted features, respectively. Furthermore, although Inventions I and III are classified in the same sub-class as identified above, Inventions I and III would require separate and distinct search strings, e.g. Invention III requires a search for a system which  calculates risk factors of projects based on modifying project end dates. 

Invention II has a separate utility of comparing and determining cumulative values and discount factors for a plurality of projects to create an adjusted value, and selecting a subset of projects based on the adjusted values, which is distinct from Invention III which has a separate utility in  calculating risk values from extracted features project parameters. Inventions II and III are usable together in that Invention II could incorporate the risk factors of Invention III when selecting projects, however, both Inventions II and III are distinct and separately usable in performing their described functions. Furthermore, although Inventions I and III are classified in the same sub-class as identified above, Inventions I and III would require separate and distinct search strings, i.e. Invention III requires a search for a system which  calculates risk factors of projects based on modifying project end dates.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-III include differing scope requiring different search strategies and queries as evidenced by the different classifications and/or explanations discussed above and the prior art applied to one invention would not likely be applicable to another invention. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624